COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-461-CV

THE ESTATE 

OF JOHN AROON SOOKMA (DECEASED)





----------

FROM PROBATE COURT NO. 1 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On December 9, 2009, after granting several extensions to appellant, we notified appellant that her amended brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We stated that we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response reasonably explaining the failure to timely file an amended brief.  
See
 Tex. R. App. P. 42.3.  On December 30, 2009, appellant filed a response explaining her failure to timely file her amended brief and indicating that she planned to file a motion for an extension of time to file her amended brief.  On January 13, 2010, this court sent appellant an additional letter, stating that the case would be dismissed for want of prosecution unless she filed her amended brief with the court on or before Monday, January 25, 2010.  As of February 3, 2010, this court has received nothing from appellant. 

Because appellant’s amended brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b), 43.2(f).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		



PANEL:  MCCOY, GARDNER, and WALKER, JJ.  



DELIVERED:  February 18, 2010  

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.